Exhibit 23.2 BDO Forte Audit Cim: 1126 Budapest, Nagy Jeno u 10. Konyvvizsgalo Kft. Postafiok: 1531 Budapest, Pf. 83. Telefon: (+36-1) 235-3010, 235-3090 Telefax: (+36-1) 266-6438 E-mail: office@bdo.hu Honlap: www.bdo.hu CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this year end Audited Consolidated Financial Statement issued on March 14, 2009, relating to the financial statements of Power of the Dream Ventures, Inc. (formerly TIA V, Inc.) as of December 31, 2008 for year then ended. Dated:
